Exhibit 10.3    
Exhibit 10.2

















August 20, 2014






Nancy Phillips
By EMail


Dear Nancy,


It is my pleasure to present you with this offer of employment to join Broadcom
Corporation (“Broadcom” or the “company”) in the position of Executive Vice
President Human Resources. In such position, you will report directly to
Broadcom’s President and Chief Executive Officer. The specifics of our offer
follow below. Certain capitalized terms not defined in this letter agreement
(the “Letter Agreement”) have the meanings assigned to them in the Change in
Control Severance Benefit Program set forth in Appendix II. Appendices I and II
are hereby incorporated into this Letter Agreement as though set forth in full
herein.


START DATE
It is expected that you will commence employment with the company pursuant to
the terms of this Letter Agreement on or before September 15, 2014 (the date on
which you commence employment is your “Start Date”).


DUTIES & RESPONSIBILITIES
During your employment as Executive Vice President Human Resources you will
oversee all Human Resources functions globally for the company.


You will devote all of your business time (excluding periods of vacation and
absences made necessary because of illness or other traditionally approved leave
purposes), attention and skill in the performance of your duties for Broadcom.


You agree to abide at all times by Broadcom’s policies and procedures governing
Broadcom officers and/or employees, as the same may be revised and updated from
time to time, including, without limitation, the Code of Ethics and Corporate
Conduct (the “Code of Conduct”), Conflicts of Interest Policy, Appropriate Use
Policy, and Policy on Insider Trading and Unauthorized Disclosures.


BASE SALARY AND ANNUAL BONUS
Your base salary will be $16,538.46 paid bi-weekly (equivalent to a $430,000.00
annualized rate).


You will be eligible to participate in the company’s annual cash bonus program,
and your initial target bonus under such program shall be 80% of your annual
base salary. The amount of any bonus actually paid to you under the program is
subject to the complete discretion of the Compensation Committee of Broadcom’s
Board of Directors (the “Committee”). In no event will you be eligible for any
annual bonus payment if you cease to be an employee of the company for any
reason prior to the date that bonuses for that year are paid. For 2014, your
target bonus will be pro-rated based on the number of days that you are actively
and continuously employed by the company during that year. Your target bonus for
future years shall be as determined by the Committee, taking into account the
target bonus levels for other senior executives of the company. The Committee
shall have the discretion to change, revise, amend or cancel any bonus program
that may be established from time to time.


SPECIAL SIGN-ON BONUS
Provided you start your employment with Broadcom on or before Sept 15, 2014, you
will be paid a special sign-on bonus in the amount of $25,000.00. This bonus
will be processed through our payroll department and will be paid to you in the
first payroll check you receive following your Start Date. The bonus will be
taxable as ordinary wages, and the company will collect all applicable
withholding taxes and pay you the net amount remaining after such taxes have
been withheld. However, by signing this Letter Agreement, you hereby agree that
should you voluntarily terminate your employment with Broadcom other than for
Good Reason within twenty four (24) months after your Start Date, you will repay
your sign-on bonus within ten (10) business days following your termination
date.







-1-



--------------------------------------------------------------------------------






RESTRICTED STOCK UNITS


We will recommend to the Committee that you receive restricted stock units
covering Thirty Three Thousand (33,000) shares of our Class A common stock. Each
restricted stock unit that vests will entitle you to receive one share of Class
A common stock, with no cash payment on your part (other than applicable income
and employment taxes). The restricted stock units will be awarded on or about
November 19, 2014 (provided you have commenced employment by that date). The
restricted stock units will vest in 16 equal quarterly installments, on each
quarterly date that is generally utilized by Broadcom for the vesting of
restricted stock units issued to other Broadcom employees, over the forty-eight
month period of your continued employment with the company measured from the
date of such award. Your restricted stock unit grant will be subject to approval
by the Committee and will be subject to the terms and conditions of the Broadcom
Corporation 2012 Stock Incentive Plan (the “Plan”) and the individual restricted
stock unit agreement governing the award. The terms of the Plan and individual
restricted stock unit agreement will control over the terms of this Letter
Agreement. Unless otherwise determined by the company, the withholding taxes on
the shares that vest and become issuable under the restricted stock unit award
will be automatically withheld from the number of shares otherwise issuable at
the time of vesting.


A copy of the Plan and our current form of restricted stock unit award agreement
are on file with the SEC and publicly available. We will also provide you with a
prospectus for the plan. The terms and conditions set forth therein are subject
to change from time to time at the discretion of the Committee.


BENEFITS
As a Broadcom employee, you will be eligible to participate in our employee
benefits plans, which currently include comprehensive medical, dental, vision,
life and both short and long-term disability insurance programs. In addition,
you may join Broadcom’s employee stock purchase plan on any regular entry date
and thereby have the opportunity to purchase a limited amount of our Class A
common stock periodically at a discounted price. You will also be eligible for
participation in the Broadcom 401(k) savings program and for paid holidays, as
designated by the company (approximately ten days annually). You will also be
eligible for benefits under the Broadcom Corporation Severance Benefit Plan for
Vice Presidents and Above, a copy of which is on file with the SEC and publicly
available, in accordance with that plan’s terms and conditions. Additionally,
Broadcom permits its executives to take time off with pay at their discretion,
subject to fulfilling performance expectations. Personal time off should be
approved in advance be in accordance with Broadcom’s ‘Salaried Employee Time Off
Policy”.


The above benefits shall accrue in accordance with our stated policies and may
change from time-to-time at Broadcom’s discretion. We have provided you with
information concerning our current benefit programs for your convenience.
Effective on your Start Date, or such other date as may be specified with regard
to any particular benefit, you will be eligible for our current, comprehensive
benefits package. Although the summary plan descriptions and other information
from the Human Resources Department are designed to assist employees, the
underlying plan documents themselves, which are available through the Human
Resources Department, are the controlling documents with regard to these
benefits. Should any questions relating to our benefits package arise, please
feel free to discuss them with our benefits representative when you join
Broadcom. At that time you will be asked to make a decision as to which of the
medical plans best suit your needs.


INDEMNIFICATION AND LIABILITY INSURANCE
You will be covered under Broadcom’s insurance policies for directors and
officers liability and will be provided indemnification (covering your services
as an officer, director and/or employee) to the maximum extent permitted by
Broadcom’s bylaws and Articles of Incorporation, with such insurance coverage
and indemnification to be on terms no less favorable than those provided as
Broadcom’s standard practice for senior executive officers and directors.


RELOCATION AND TEMPORARY LIVING EXPENSES
Broadcom Corporation provides relocation benefits to support and assist
relocating employees. Relocation benefits are designed to minimize, to the
extent feasible, the expenses new employees may incur when relocating to a new
area, as well as the frustration of move logistics. Broadcom's policy was
developed to help defray expenses; however, it is not intended to reimburse each
and every expense related to the move. Benefits are not to be considered
guaranteed.


Specific relocation benefits are administered based on an employee's job level.
Based on the position being offered to you, you are eligible for Tier 4
relocation benefits as outlined in the enclosed Relocation Assistance – Tier 4
(U.S./Canada) policy. Please be aware that some relocation benefits will
constitute taxable income under IRS guidelines, for which you will be
additionally reimbursed in an amount equal to income and employment tax
liability on such

-2-



--------------------------------------------------------------------------------






benefits (as well as amounts necessary to reimburse you for any income and
employment taxes on such reimbursement payments). These items will be subject to
withholding taxes and added to your W-2 earnings at year-end.


In addition, any reimbursements (whether payable in cash or in kind) to which
you become entitled in any calendar year in accordance with such policy or
otherwise from Broadcom will not reduce the amounts eligible for reimbursement
(or available in-kind benefits) in any other calendar year. In no event,
however, will any expense be reimbursed after the close of the calendar year
following the calendar year in which that expense is incurred. In addition, no
cash or other benefit will be given in lieu of any reimbursable expenses or
benefits that you do not utilize under the policy or otherwise.




TERMINATION
Employment with Broadcom is at-will. Nothing contained in this Letter Agreement
shall give you the right to be retained in the service of Broadcom or to
interfere with or restrict the rights of Broadcom, which are hereby expressly
reserved, to discharge you or terminate your employment or to change any of the
terms and conditions of your employment, except as provided by law, at any time
without notice, with or without cause or for any or no reason. Your employment
will automatically terminate upon your death.


If (i) a “Change in Control” should occur during the Term that the Change of
Control Severance Benefit Program described in Appendix II (the “Program”) is in
effect and (ii) within twenty-four (24) months after the date of such Change of
Control, either your employment is terminated other than for Cause or Disability
or you terminate your employment for Good Reason, then you will become eligible
for the severance benefits described in Appendix II, provided you satisfy the
applicable conditions for those benefits. Furthermore, Broadcom will pay certain
“Accrued Obligations” and provide certain “Other Benefits” upon any termination
of your employment, as described in Appendix II.
  
GENERAL TERMS
Please carefully review and consider the entire contents of this Letter
Agreement, including the attached Appendix I, which outlines some of the most
important terms and conditions of employment with Broadcom, and the attached
Appendix II, which contains the terms and conditions of the Change in Control
Severance Benefits Program. This Letter Agreement, including the attached
Appendices and any agreements relating to confidentiality and proprietary rights
between you and Broadcom and the equity awards contemplated by this Letter
Agreement, sets forth the terms of your employment and constitutes the entire
agreement between the parties, and supersedes all previous communications,
representations, understandings, and agreements, whether oral or written,
between the parties or any official or representative thereof, relating to the
subject matter hereof. This Letter Agreement may not be modified or amended
except by a written amendment signed by the parties hereto.


You acknowledge that the Company will file the entire text of the agreement with
its next Annual or Quarterly Report on SEC Form 10-K or 10-Q.


To indicate your acceptance of Broadcom’s offer of employment, please sign and
date one copy of this Letter Agreement in the space provided below acknowledging
your acceptance and anticipated employment date, initial the last pages of
Appendix I and Appendix II where indicated, and return all three to me. Please
feel free to contact me if you need additional information or to discuss this
offer further.


This offer of employment and Letter Agreement are subject to and conditioned
upon your commencing services on a full-time basis no later than the designated
Start Date.



-3-



--------------------------------------------------------------------------------






Nancy, the entire Board of Directors, senior executive team and I believe that
you will make significant contributions to Broadcom. We look forward to your
response to our offer by August 29, 2014, to your joining our company and
contributing to our shared vision and future success.


Sincerely,
    
BROADCOM CORPORATION






By:/s/ Scott A. McGregor
Scott A. McGregor
President and Chief Executive Officer




ACCEPTANCE:


I accept Broadcom Corporation’s offer of employment on the terms and conditions
set forth in this Letter Agreement, including the Appendices hereto.






Signed: /s/Nancy Phillips
Nancy Phillips


Date: August 29, 2014
 

-4-



--------------------------------------------------------------------------------






APPENDIX I - ADDITIONAL TERMS AND CONDITIONS


This Appendix I sets forth terms and conditions of the offer of employment made
by Broadcom Corporation ("Broadcom") to Nancy Phillips. This Appendix I is to be
construed in conjunction with, and is made a part of, the Letter Agreement
offering employment with Broadcom. Capitalized terms not defined in this
Appendix I shall have the meanings defined elsewhere in the Letter Agreement.


1. Immigration, Examinations and Absence of Conflicts. The IMMIGRATION REFORM
AND CONTROL ACT of 1986 requires employers to verify that every new employee is
eligible for employment in the US. This offer of employment is conditional upon
the verification of valid US employment eligibility within three (3) days of
your hire date. An information sheet that outlines various documents you may use
to confirm work eligibility has been provided to you. This offer is also
conditional upon the completion of a comprehensive pre-employment background
investigation of you with results satisfactory to Broadcom in its sole
discretion. By accepting Broadcom's offer, you consent to such examination and
investigation by professionals employed for that purpose by Broadcom and to
permit the material results thereof to be released to and discussed with the
Board of Directors, and you agree to complete any information statements and
execute any consents required to facilitate the same.


By accepting Broadcom's offer, you represent that you have satisfied any
obligation you may have to provide notice to any previous employer and that your
employment will not constitute a breach of or contravene the terms of any other
employment agreement or other agreement to which you are a party or otherwise
bound (including but not limited to any agreement that prohibits or restricts
your employment as a result of Broadcom's competition with any entity). This
offer and your employment are conditional upon the absence of any such breach or
contravention that would prevent you from performing your duties pursuant to the
Letter Agreement. A breach of these representations shall, if so elected by
Broadcom, render the Letter Agreement null and void as if it had never existed,
and shall, if so elected by Broadcom, constitute grounds for your immediate
termination. Such election by Broadcom shall be communicated to you by written
notice. Upon such election, Broadcom shall have no further obligation whatsoever
with respect to your employment or the Letter Agreement and shall not be liable
for damages of any kind or type resulting from its good faith election to
terminate your employment and to treat the Letter Agreement as null and void
pursuant to this Section 1.


2.Policies and Procedures; Confidentiality and Invention Assignment Agreement.
You will be expected to abide by all Broadcom policies and procedures, including
the Code of Conduct, Conflicts of Interest Policy, Appropriate Use Policy, and
Policy on Insider Trading and Unauthorized Disclosures, and to sign and comply
with the Broadcom Confidentiality and Invention Assignment Agreement (the
"CIAA"). The CIAA (a copy of which has been provided to you) prohibits, both
during and after your employment with Broadcom, unauthorized use or disclosure
to anyone outside of Broadcom of the proprietary or confidential information of
Broadcom, its customers and its clients, as well as the disclosure to Broadcom
of the proprietary or confidential information of others. In addition, this
agreement provides for the assignment of employee inventions to Broadcom and
prohibits employees for a period of twenty-four months after their employment
from inducing employees or consultants to sever their relationship with
Broadcom. Of course, this description is only a summary, and your actual
obligations will be governed by the CIAA itself.


3. Key Man Life Insurance. You agree that at any time during your employment, at
the request of the Board of Directors or a committee thereof and without
additional compensation, you will provide information, complete and sign
applications, and submit to reasonable physical examinations for the purpose of
qualifying for so-called "key man" life insurance to be paid for by and owned by
Broadcom for its own benefit. Broadcom shall have no obligation to apply for or
to obtain such insurance or to maintain in effect any such insurance that may
issue for any specific period after its issuance. You understand and agree that
neither you nor any of your beneficiaries shall have any pecuniary, ownership or
beneficial interest in such insurance whatsoever, or to require that Broadcom
maintain any such insurance in effect, except that if any such insurance is in
effect at the date of termination of your employment for any reason other than
your death or Disability, you shall have the right to have assigned to you any
such policies of insurance that are so assignable, as provided by the policies
or practices of Broadcom then in effect, upon payment by you to Broadcom of the
cash surrender value, if any, and any prepaid premiums.


4. Governing Law. The laws of California shall govern the validity and
interpretation of the Letter Agreement and the Change in Control Severance
Program described in Appendix II (the “Change in Control Severance Program”),
without regard to the conflicts of law principles applicable in California or
any other jurisdiction.



-5-



--------------------------------------------------------------------------------






5. Captions. The captions of the Letter Agreement (including the captions of its
Appendices) are not part of the provisions of this agreement or the Change in
Control Severance Program and shall have no force or effect.


6. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by overnight courier
prepaid, or by registered or certified mail, return receipt requested, postage
prepaid, addressed (if to you) at the address you last provided in writing to
Broadcom, and if to Broadcom, as follows:


Broadcom Corporation
5300 California Avenue
Irvine, California 92617


Attention: President and Chief Executive Officer


or to such other address as either party may specify to the other from time to
time by notice in writing in compliance with this paragraph.


Notices and communications shall be effective when actually received by the
addressee. Neither your failure to give any notice required hereunder, nor
defects or errors in any notice given by you, shall relieve Broadcom of any
corresponding obligation under the Change in Control Severance Program unless,
and only to the extent that, Broadcom is actually and materially prejudiced
thereby.


7. Severability. The invalidity or unenforceability of any provision of this
agreement shall not affect the validity or enforceability of any other
provision. If any provision of the Letter Agreement, the Change in Control
Severance Program or this Appendix I as applied to any party or to any
circumstance should be adjudged by a court of competent jurisdiction or
determined by an arbitrator to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of the Letter Agreement, the Change in
Control Severance Program or this Appendix I, or the enforceability or
invalidity of any such agreement as a whole. Should any provision of the Letter
Agreement, the Change in Control Severance Program or this Appendix I become or
be deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken, and
the remainder of the Agreement shall continue in full force and effect.


8. Withholding Taxes. Broadcom may withhold from any amounts payable to you such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


9. No Waiver. Your failure or Broadcom's failure to insist upon strict
compliance with any provision hereof or the failure to assert any right you or
Broadcom may have hereunder, including, without limitation, your right to
terminate employment for Good Reason, shall not be deemed to be a waiver of the
application of such provision or right with respect to any subsequent event or
the waiver of any other provision or right, including any provision or right
under the Program.


10. Execution and Counterparts. The Letter Agreement may be executed in
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. The Letter Agreement shall become binding when one or
more counterparts hereof, individually or taken together, bearing the signatures
of both you and Broadcom's representative are exchanged (including an exchange
of counterparts via confirmed facsimile transmission; provided, however, that if
the initial exchange of counterparts is via confirmed facsimile transmission, we
shall also exchange signed originals as soon thereafter as feasible).
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.


11. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN YOU
AND BROADCOM ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH YOUR
EMPLOYMENT, THE LETTER AGREEMENT, THE BENEFITS PROVIDED UNDER THE CHANGE IN
CONTROL SEVERANCE PROGRAM OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR

-6-



--------------------------------------------------------------------------------






TERMINATION OF THIS AGREEMENT, THE LETTER AGREEMENT OR THE CHANGE IN CONTROL
SEVERANCE PROGRAM SHALL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD
IN THE COUNTY IN WHICH YOU ARE (OR HAVE MOST RECENTLY BEEN) EMPLOYED BY BROADCOM
(OR ANY PARENT OR SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THIS AGREEMENT TO
ARBITRATE ALSO INCLUDES ALL CLAIMS EITHER PARTY MAY ASSERT FOR VIOLATION OF ANY
STATUTE, REGULATION, ORDINANCE, CONSTITUTION OR COMMON LAW. THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA
Rules”) AND (ii) THE FEDERAL ARBITRATION ACT. A copy of the AAA Rules can be
found at www.adr.org/employment.


THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD
A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF
THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER,
THAT SUCH DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN
ACCORDANCE WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE
JUDICIAL REVIEW OF ARBITRATION AWARDS.


THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND
IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT
PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE
PREVAILING PARTY'S COSTS, INCLUDING, BUT NOT LIMITED TO, EXPENSES AND REASONABLE
ATTORNEY’S FEES. HOWEVER, THE ARBITRATOR'S COMPENSATION AND OTHER FEES AND COSTS
UNIQUE IN ARBITRATION SHALL IN ALL EVENTS BE PAID BY BROADCOM. JUDGMENT SHALL BE
ENTERED ON THE ARBITRATOR'S DECISION IN ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING,
EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY
PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW,
THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR'S DECISION, SHALL BE KEPT
CONFIDENTIAL.


 
Initials ______



-7-



--------------------------------------------------------------------------------






APPENDIX II – CHANGE IN CONTROL SEVERANCE BENEFIT PROGRAM


This Appendix II sets forth terms and conditions of a Change in Control
Severance Benefit Program (the “Program”) which is part of the offer of
employment made by Broadcom to Nancy Phillips This Appendix II is to be
construed in conjunction with, and is made a part of, the Letter Agreement
offering employment with Broadcom. Capitalized terms not defined in this
Appendix II shall have the meanings defined elsewhere in the Letter Agreement.
The effectiveness of this Program is subject to and conditioned upon approval of
the terms and conditions of this Program by the Compensation Committee.


The initial term of the Change in Control Severance Benefit Program (the “Term”)
shall commence on the Start Date and continue until August 18, 2015. On August
19 of each succeeding calendar year, the Term shall, without any action by
Broadcom or the Compensation Committee, automatically be extended for one (1)
additional year unless, before any such automatic renewal date, the Compensation
Committee, by a majority vote, expressly determines that the automatic extension
for such year shall not apply. Employment with Broadcom is at-will, and Broadcom
may unilaterally terminate your employment with or without “Cause” or in the
event of your “Disability.” You may terminate your employment with or without
“Good Reason,” and your employment will automatically terminate upon your death.
Any termination of your employment by Broadcom or you during the Term (or, if
your employment extends beyond the Term, during the first twenty-four (24)
months following a Change in Control that occurs during the Term) shall be
communicated by a “Notice of Termination.”
If a Change in Control is effected during the Term and within twenty-four (24)
months after the effective date of that Change in Control:
(i)     Broadcom unilaterally terminates your employment other than for Cause or
Disability, or
(ii)     you terminate your employment for Good Reason,
Broadcom shall make the payments and provide the benefits described below,
provided you were employed on a full-time basis by Broadcom immediately prior to
such termination and, with respect to certain of those benefits, there is
compliance with each of the following requirements (the “Severance Benefit
Requirements”):
(i)     you deliver the general release required under Section (24) (the
“Required Release”) within the applicable time period following your Date of
Termination,
(ii)     the Required Release becomes effective in accordance with applicable
law following the expiration of any applicable revocation period,
(iii)     you comply with each of the restrictive covenants set forth in Section
(9), and
(iv)    you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
The payments and benefits to which you will become entitled if all the Severance
Benefits Requirements are satisfied are as follows:
(1)    Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to two (2) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant Section (15) due to an excessive reduction in your base
salary, then your rate of base salary immediately before such reduction) and (B)
the average of your actual annual bonuses for the three calendar years (or such
fewer number of calendar years of employment with Broadcom) immediately
preceding the calendar year in which such termination of employment occurs. Such
Cash Severance shall be payable over a twenty-four (24)-month period in
successive equal bi-weekly or semi-monthly installments in accordance with the
payment schedule in effect for your Base Salary on your Date of Termination (the
“Payment Schedule”), except that, subject to the deferral provisions of Section
(8) below, the Cash Severance payments will begin on the sixtieth (60th) day
following the date of your Separation from Service (with any amounts otherwise
payable prior to such sixtieth (60th) day pursuant to the Payment Schedule
instead being paid on such sixtieth (60th) day without interest thereon). The
installment payments shall cease once you have received the full amount of your

-8-



--------------------------------------------------------------------------------






Cash Severance. The installment payments shall be treated as a series of
separate payments for purposes of the final Treasury Regulations under Section
409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended (the
“Code”). However, the amount of Cash Severance to which you may be entitled
pursuant to the foregoing provisions of this Section (1) shall be subject to
reduction in accordance with Section (9) in the event you breach your
restrictive covenants under Section (9).
(2)    Options and Other Equity Awards. Notwithstanding any less favorable terms
of any stock option or other equity award agreement or plan, any options to
purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, that are outstanding on your
Date of Termination but not otherwise fully vested shall be subject to
accelerated vesting in accordance with the following provisions:
(i)    On the date your timely executed and delivered Required Release becomes
effective following the expiration of the maximum review/delivery period and any
applicable revocation period (the “Release Condition”), you will receive
twenty-four (24) months of service vesting credit under each of your outstanding
stock options, restricted stock units and other equity awards.
(ii)    The portion of each of your outstanding stock options, restricted stock
units and other equity awards that remains unvested after your satisfaction of
the Release Condition will vest in a series of twenty-four (24) successive equal
monthly installments over the twenty-four (24)-month period measured from your
Date of Termination (the “Additional Monthly Vesting”), provided that during
each successive month within that twenty-four (24)-month period (x) you must
comply with all of your obligations under your Confidentiality and Invention
Assignment Agreement with Broadcom that survive the termination of your
employment with Broadcom and (y) you must comply with the restrictive covenants
set forth in Section (9). In the event that you violate the Confidentiality and
Invention Assignment Agreement or engage in any of the activities precluded by
the restrictive covenants set forth in Section (9), you shall not be entitled to
any Additional Monthly Vesting for and after the month in which such violation
or activity (as the case may be) occurs.
In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement until the earlier of (A) the end of the twenty-four (24)-month
period measured from your Date of Termination or (if later) the end of the
one-month period measured from each installment vesting date of that option in
accordance herewith or (B) the applicable expiration date of the maximum ten
(10)-year or shorter option term. Upon your satisfaction of the Release
Condition, the limited post-termination exercise period for any other options
granted to you by Broadcom and outstanding on your Date of Termination shall
also be extended in the same manner and to the same extent as your accelerated
options.
The shares of Broadcom Class A common stock underlying any restricted stock unit
award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Section (2) shall be issued as follows: The shares subject
to that award that vest upon the satisfaction of the Release Condition shall be
issued on the sixtieth (60th) day following the date of your Separation from
Service on which the Release Condition is satisfied, unless subject to further
deferral pursuant to the provisions of Section (8) below the (“Initial Issuance
Date”), and each remaining share subject to such restricted stock unit award
shall be issued on the next regularly-scheduled share issuance date for that
restricted stock unit award (currently, the 5th day of February, May, August and
November each year) following the prescribed vesting date for that share in
accordance with this Section (2), but in no event earlier than the Initial
Issuance Date.
(3)    Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to provide you with a source
of funding to cover a portion of the cost of any health care, life insurance and
disability insurance coverage you obtain following your Date of Termination:
A.    Provided you and your spouse and eligible dependents elect to continue
medical care coverage under Broadcom’s group health care plans pursuant to the
applicable COBRA provisions, Broadcom will make a lump sum cash payment (the
“Lump Sum Health Care Payment”) to you in an amount equal to thirty-six (36)
times the amount by which (i) the monthly cost payable by you, as

-9-



--------------------------------------------------------------------------------






measured as of your Date of Termination, to obtain COBRA coverage for yourself,
your spouse and eligible dependents under Broadcom’s employee group health plan
at the level in effect for each of you on such Date of Termination exceeds (ii)
the monthly amount payable at such time by a similarly-situated executive whose
employment with Broadcom has not terminated to obtain group health care coverage
at the same level. Broadcom shall pay the Lump Sum Health Care Payment to you on
the sixtieth (60th) day following the date of your Separation from Service.
Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be subject
to the deferred payment provisions of Section (8) below, to the extent necessary
to avoid the imposition of taxes in connection with a prohibited distribution
under Section 409A(a)(2) of the Code. In addition, Broadcom cannot provide any
assurances hereunder as to the maximum period for which you and your spouse and
dependents may in fact be entitled to COBRA health care coverage under the
Broadcom group health care plans, and it is expected that such coverage will
cease prior to the expiration of the thirty-six (36) month period measured from
your Date of Termination, except under certain limited circumstances.
B.     You shall also be entitled to an additional lump sum cash payment (the
“Lump Sum Insurance Benefit Payment”) from Broadcom in an amount equal to twelve
(12) times the amount by which (i) the monthly cost payable by you, as measured
as of your Date of Termination, to obtain post-employment continued coverage
under Broadcom’s employee group term life insurance and disability insurance
plans at the level in effect for you on such Date of Termination exceeds (ii)
the monthly amount payable at that time by a similarly-situated executive whose
employment with Broadcom has not terminated to obtain similar coverage. Broadcom
shall pay the Lump Sum Insurance Benefit Payment to you concurrently with the
payment of the Lump Sum Health Care Benefit, provided, however, that the Lump
Sum Insurance Benefit Payment shall be subject to the deferred payment
provisions of Section (8) below, to the extent necessary to avoid the imposition
of taxes in connection with a prohibited distribution under Section 409A(a)(2)
of the Code.
Should you wish to obtain such actual post-employment continued coverage under
Broadcom’s group term life insurance and disability insurance plans, Broadcom
shall serve as the agent for transmitting your required monthly premium payments
for such coverage to the applicable insurance companies. Broadcom shall serve
such agency role solely to facilitate the payment of those monthly premiums to
the applicable insurance companies and shall not be responsible or liable for
any loss of coverage you may incur under such plans by reason of (i) your
failure to make the required monthly premium payments to Broadcom on a timely
basis so as to allow their transmittal to such insurance companies by the
applicable due dates (including any applicable grace periods) or (ii) the
failure of the insurance companies to make such post-employment coverage
available under their applicable plans.
(4)    Additional Payments Broadcom shall, to the extent applicable, pay you the
following amounts, provided you satisfy the Release Condition:
(i)     any cash bonus that was not vested on your Date of Termination because a
requirement of continued employment had not yet been satisfied by you, but with
respect to which the applicable performance goal or goals had been fully
attained as of your Date of Termination (for the avoidance of doubt, a bonus
shall be payable under this clause (i) only to the extent that any performance
criteria with respect to such bonus had been satisfied during the applicable
performance period), and
(ii)     provided you were employed for the entire plan year immediately
preceding your Date of Termination and discretionary bonuses are payable for
that plan year to similarly-situated Broadcom executives whose employment has
not terminated, any discretionary bonus the Compensation Committee may decide to
award you for that plan year on the basis of your individual performance and
contributions during that plan year.
Any bonus payment to which you become entitled under clause (i) of this Section
(4) shall be paid to you at the same time you are paid your first Cash Severance
installment under Section (1), after taking into account any required deferral
under Section (8) and, provided further that if such bonus is intended to
qualify as “performance-based compensation” under Code Section 162(m), such
payment shall also be subject to an appropriate present value discount
reasonably reflecting the time value of money, in accordance with the Treasury
Regulations under Code Section 162(m), to the extent such payment is in fact
made earlier than the scheduled payment date for that bonus under the applicable
Broadcom bonus plan or

-10-



--------------------------------------------------------------------------------






arrangement. Any bonus payment to which you may become entitled under clause
(ii) of this Section (4) shall also be paid to you at the same time or (if
later) the tenth business day following the date the Compensation Committee
awards you such discretionary bonus, subject to any required deferral under
Section (8).
The amounts set forth in Sections (5) and (6) below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Section (9).
(5)    Accrued Salary, Expenses and Bonus. On your Date of Termination, Broadcom
shall pay you (i) any earned but unpaid base salary through that date based on
the rate in effect at the time the Notice of Termination is given, (ii) any
unreimbursed business expenses incurred by you, and (iii) any cash bonus that
had been fully earned and vested (i.e., for which the applicable performance
period and any service requirements for vesting had been fully completed) on or
before the Date of Termination, but which had not been paid as of the Date of
Termination (for the avoidance of doubt, any such bonus shall be payable only to
the extent the applicable performance criteria had been satisfied during the
applicable performance period and if such bonus is intended to qualify as
“performance-based compensation” under Code Section 162(m), such payment shall
be subject to an appropriate present value discount reasonably reflecting the
time value of money, in accordance with the Treasury Regulations under Code
Section 162(m), to the extent such payment is in fact made earlier than the
scheduled payment date for that bonus under the applicable Broadcom bonus plan
or arrangement). However, any vested amounts deferred by you under one or more
Broadcom non-qualified deferred compensation programs or arrangements subject to
Section 409A that remain unpaid on your Date of Termination shall be paid at
such time and in such manner as set forth in each applicable plan or agreement
governing the payment of those deferred amounts, subject, however, to the
deferred payment provisions of Section (8) below.
(6)    Vacation and Deferred Compensation. Broadcom shall, upon your Date of
Termination, pay you an amount equal to your accrued but unpaid vacation pay, if
any (based on your then-current rate of base salary). Any vested amounts
deferred by you under one or more Broadcom non-qualified deferred compensation
programs subject to Section 409A that remain unpaid on your Date of Termination
shall be paid at such time and in such manner as set forth in each applicable
plan or agreement governing the payment of those deferred amounts, subject,
however, to the deferred payment provisions of Section (8) below. Any other
vested amounts owed to you under any other compensation plans or programs will
be paid to you in accordance with the terms and provisions of each such
applicable plan or program.
(7)    Other Benefits. To the extent not theretofore paid or provided, Broadcom
shall timely pay or provide to you any other amounts or benefits required to be
paid or provided or that you are eligible to receive under any plan, program,
policy, practice, contract, agreement, etc. of Broadcom and its affiliated
companies, including (without limitation) any benefits payable to you under a
plan, policy, practice, contract or agreement referred to in Section (23) (all
such other amounts and benefits being hereinafter referred to as “Other
Benefits”), in accordance with the terms of such plan, program, policy,
practice, contract or agreement. However, the payment of such Other Benefits
shall be subject to any applicable deferral period under Section (8) below to
the extent such benefits constitute items of deferred compensation subject to
Section 409A.
    Notwithstanding the foregoing provisions of this Section (7), in no event
shall you be allowed to participate in the Broadcom Corporation 1998 Employee
Stock Purchase Plan, as amended and restated, or the 401(k) Employee Savings
Plan following your Date of Termination or to receive any substitute benefits
hereunder in replacement of those particular benefits, but you shall be entitled
to the full value of any benefits accrued under such plans prior to your Date of
Termination.
(8)    Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Program:
A.    Notwithstanding any provision in this Appendix II to the contrary, other
than Section (8)(B) below, no payment or benefit under the Program that
constitutes an item of deferred compensation under Section 409A and becomes
payable in connection with your Separation from Service

-11-



--------------------------------------------------------------------------------






will be made to you prior to the earlier of (i) the first day of the seventh
(7th) month following the date of your Separation from Service or (ii) the date
of your death, if you are deemed to be a Specified Employee at the time of such
Separation from Service and such delayed commencement is otherwise required to
avoid a prohibited distribution under Section 409A(a)(2) of the Code. Any cash
amounts to be so deferred shall immediately upon your Separation from Service be
deposited by Broadcom into a grantor trust that satisfies the requirements of
Revenue Procedure 92-64 and that will accordingly serve as the funding source
for Broadcom to satisfy its obligations to you with respect to the heldback
amounts upon the expiration of the required deferral period, provided, however,
that the funds deposited into such trust shall at all times remain subject to
the claims of Broadcom’s creditors and shall be maintained and located at all
times in the United States. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this Section (8)A
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to you
in a lump sum, either from the grantor trust or by Broadcom directly, on the
first day of the seventh (7th) month after the date of your Separation from
Service or, if earlier, the first day of the month immediately following the
date Broadcom receives proof of your death. Any remaining payments due under the
Program will be paid in accordance with the normal payment dates specified
herein.
B.    It is the intent of the parties that the provisions of this Appendix II
comply with all applicable requirements of Section 409A. Accordingly, to the
extent there is any ambiguity as to whether one or more provisions of this
Appendix II would otherwise contravene the applicable requirements or
limitations of Section 409A, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Section 409A and the applicable Treasury
Regulations thereunder.
(9)    Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Sections (1) and (2)(ii) of
this Appendix II are, in addition to your satisfaction of the Release Condition,
also subject to your compliance with each of the following covenants during the
two (2) year period measured from your Date of Termination, and those enumerated
severance benefits will immediately cease or be subject to reduction in
accordance herewith should you breach any of the following covenants:
A.     You shall not directly or indirectly encourage or solicit any employee,
consultant or independent contractor to leave the employ or service of Broadcom
(or any affiliated company) for any reason or interfere in any other manner with
any employment or service relationships at the time existing between Broadcom
(or any affiliated company) and its employees, consultants and independent
contractors.
B.    You shall not directly or indirectly solicit or otherwise induce any
vendor, supplier, licensor, licensee or other business affiliate of Broadcom (or
any affiliated company) to terminate its existing business relationship with
Broadcom (or affiliated company) or interfere in any other manner with any
existing business relationship between Broadcom (or any affiliated company) and
any such vendor, supplier, licensor, licensee or other business affiliate.


C.    You shall not, whether on your own or as an employee, consultant, partner,
principal, agent, representative, equity holder or in any other capacity,
directly or indirectly render, anywhere in the United States, services of any
kind or provide any advice or assistance to any business, enterprise or other
entity that is engaged in any line of business that competes with one or more of
the lines of business that were conducted by Broadcom during the Term of your
employment or that are first conducted after your Date of Termination but which
you were aware were under serious consideration by Broadcom prior to your Date
of Termination, except that you make a passive investment representing an
interest of less than one percent (1%) of an outstanding class of
publicly-traded securities of any corporation or other enterprise.
        
D.    You shall not, directly or indirectly, make any adverse, derogatory or
disparaging statements, whether orally or in writing, to any person or entity
regarding (i) Broadcom, any members of the Board of Directors or any officers,
members of management or shareholders of Broadcom or (ii) any practices,
procedures or business operations of Broadcom (or any affiliated company).



-12-



--------------------------------------------------------------------------------






Should you breach any of the restrictive covenants set forth in this Section
(9), then you shall immediately cease to be entitled to any Cash Severance
Payments pursuant to Section (1) in excess of the greater of (i) one (1) times
the sum of (A) your annual rate of base salary (using your then current rate or,
if you terminate your employment for Good Reason pursuant to Section (15) due to
an excessive reduction in your base salary, then your rate of base salary
immediately before such reduction) and (B) the average of your actual annual
bonuses for the three calendar years (or such fewer number of calendar years of
employment with Broadcom) immediately preceding the calendar year in which such
termination of employment occurs (which minimum amount represents partial
consideration for your satisfaction of the Release Consideration) or (ii) the
actual Cash Severance Payments you have received through the date of such
breach. In addition, all Additional Monthly Vesting of any stock options,
restricted stock units, other equity awards or unvested share issuances
outstanding at the time of such breach shall cease as of the month in which such
breach occurs, and no further Additional Monthly Vesting shall occur thereafter.
Broadcom shall also be entitled to recover at law any monetary damages for any
additional economic loss caused by your breach and may, to the maximum extent
allowable under applicable law, seek equitable relief in the form of an
injunction precluding you from continuing such breach.
(10)    Excess Parachute Payments.
A.    Excess Parachute Payment Limitation. Notwithstanding anything contained
herein to the contrary, any payment or benefit received or to be received by you
in connection with a Change of Control that would constitute a “parachute
payment” (within the meaning of Code Section 280G), whether payable pursuant to
the terms of this Program or any other plan, arrangements or agreement with
Broadcom or its affiliates (collectively, the “Total Payments”), shall be
reduced to the least extent necessary so that no portion of the Total Payments
shall be subject to the excise tax imposed by Section 4999 of the Code, but only
if, by reason of such reduction, your Net After-Tax Benefit as a result of such
reduction will exceed the Net After-Tax Benefit that you would have received if
no such reduction was made. For purposes of this Program, “Net After-Tax
Benefit” means (i) the Total Payments that you become entitled to receive from
the Company or its affiliates which constitute “parachute payments” (determined
without regard to the requirements of Treas. Reg. Q&A-2(a)(4)), less (ii) the
amount of all federal, state and local income and employment taxes payable with
respect to the Total Payments, calculated at the maximum applicable marginal
income tax rate, less (iii) the amount of excise taxes imposed with respect to
the Total Payments under Section 4999 of the Code. If excise taxes may apply to
the Total Payments, the foregoing determination will be made by an independent
registered public accounting firm selected by Broadcom from among the largest
four accounting firms in the United States (the “Accounting Firm”).


B.    Order of Reduction. If the Accounting Firm determines that a reduction in
payments is required by this Section (10), the dollar amount of your Cash
Severance under Section (1) of this Appendix II will be reduced first, with such
reduction to be effected pro-rata as to each payment, then the dollar amount of
your Lump Sum Health Care and Insurance Benefit Payments shall each be reduced
pro-rata, next the number of options or other equity awards that are to vest on
an accelerated basis pursuant to Section (2) of this Appendix II shall be
reduced (based on the value of the parachute payment resulting from such
acceleration) in the same chronological order in which awarded, and finally your
remaining benefits will be reduced in a manner that not result in any
impermissible deferral or acceleration of benefits under Section 409A.
 
C.    Cooperation; Expenses. If applicable, you and Broadcom will each provide
the Accounting Firm access to and copies of any books, records and documents in
such party’s respective possession, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section (10). The fees and expenses of the Accounting Firm for its services
in connection with the determinations and calculations contemplated by this
Section (10) will be borne by Broadcom.


(11).     Other Terminations. If your employment is terminated during the Term
for Cause, or you terminate your employment during the Term without Good Reason,
your participation in the Program shall

-13-



--------------------------------------------------------------------------------






terminate without any further obligations of Broadcom to you or your legal
representatives under the Program, other than for timely payment of the Accrued
Obligations owed you and the payment or provision of any Other Benefits to which
you are entitled. However, in the event your employment is terminated during the
Term by reason of your death or Disability, then Broadcom shall pay you the
Accrued Obligations and
(i) Broadcom shall also pay the bonuses described in Section (4) above, if any,
to you or your legal representative, with the payment under paragraph (i) of
such subsection to be made within sixty (60) days after the date of your
Separation from Service due to death or Disability, subject to any required
holdback under Section (8) and provided further that if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement, and with the payment of any bonus due you under
paragraph (ii) of Section (4) to be made at the same time as the foregoing
payment or (if later) the tenth business day following the date the Compensation
Committee awards you such discretionary bonus, subject to any required deferral
under Section (8); and
(ii) notwithstanding any less favorable terms in any stock option or other
equity award agreement or plan or this Program, any unvested portion of any
stock options, restricted stock units or other equity awards granted to you by
Broadcom shall immediately vest in full on your Date of Termination and all such
awards shall remain exercisable, as applicable, by you or your legal
representative for 12 months after the Date of Termination (or, if earlier,
until the stated expiration of such award).
The shares of Broadcom Class A common stock subject to any restricted stock unit
award that vests on an accelerated basis in accordance with the foregoing shall
be issued within the sixty (60) day period measured from the date of your
Separation from Service due to your death or Disability, but in no event later
than the next regularly-scheduled share issuance date for that restricted stock
unit award date (currently, the 5th day of February, May, August and November
each year) following the date of your Separation from Service, unless subject to
further deferral pursuant to the provisions of Section (8) above.
(12). Scope of Coverage. The provisions of this Appendix II apply only (i) in
the event of a Change of Control followed by a subsequent termination of your
employment by Broadcom without Cause or by you for Good Reason within
twenty-four (24) months thereafter or, with respect to the benefits set forth in
Section (11) above, (ii) in the event of your death or Disability.
Notwithstanding Section 23, if you become entitled to receive payments under
this Program, then you shall not be eligible to receive severance, termination
or comparable benefits under any other plan or program of Broadcom or its
affiliates, including without limitation, under the Broadcom Corporation
Severance Benefit Plan for Vice Presidents and Above (or any successor plan
thereto). In all other events where your employment is terminated, Broadcom’s
normal severance policies will apply.
(13).    Change of Control. For purposes of the Program, a “Change of Control”
shall mean a change in ownership or control of Broadcom effected through any of
the following transactions:
(i)    a shareholder-approved merger, consolidation or other reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the outstanding securities of the successor corporation
are immediately after such transaction, beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
(ii)     a shareholder-approved sale, transfer or other disposition of all or
substantially all of Broadcom’s assets,
(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, Broadcom, becomes directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for

-14-



--------------------------------------------------------------------------------






securities possessing) more than fifty percent (50%) of the total combined
voting power of Broadcom’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether the
transaction involves a direct issuance from Broadcom or the acquisition of
outstanding securities held by one or more of Broadcom’s existing shareholders,
or
(iv)    a change in the composition of the Board over a period of twenty-four
(24) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
(14).    Cause. Broadcom may terminate your employment with or without Cause.
For purposes of the Program, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board that any of the following events or
contingencies exists or has occurred:
(i)     You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom or materially breached any material provision
or policy set forth in Broadcom’s Code of Ethics and Corporate Conduct;
(ii)     You are convicted of a felony or misdemeanor that involves fraud,
dishonesty, theft, embezzlement, and/or an act of violence or moral turpitude,
or plead guilty or no contest (or a similar plea) to any such felony or
misdemeanor;
(iii)     You engage in any act, or there is any omission on your part, that
constitutes fraud, material negligence or material misconduct in connection with
your employment by Broadcom, including (but not limited to) a material violation
of applicable material state or federal securities laws. Notwithstanding the
foregoing, an isolated or occasional failure to file or late filing of a report
required under the 1934 Act shall not be deemed a material violation for
purposes of this Section (14)(iii). Furthermore, with respect to filing reports
or certifications you are required to provide under the 1934 Act, with respect
to a transaction's compliance with the requirements of Rule 144 under the
Securities Act of 1933, as amended or with respect to the implementation of your
10b5-1 Plan, you shall not have committed a material violation for purposes of
this Section (14)(iii) if the violation occurred because you relied in good
faith on a certification or certifications provided by Broadcom or an authorized
employee or agent of Broadcom, unless you knew or should have known after
reasonable diligence that such certification was inaccurate, or upon the
processes or actions of the securities brokerage firm handling your transactions
in Broadcom equities provided that you have used a nationally recognized
securities brokerage firm with substantial prior experience in and established
regular procedures for handling option and equity transactions by executive
officers of public companies in the United States; or;
(iv)    You willfully and knowingly participate in the preparation or release of
false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or you willfully and knowingly submit any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities exchange on which shares of Broadcom’s Class A common
stock are at the time listed for trading.
The foregoing shall constitute an exclusive list of the events or contingencies
that may constitute Cause under the Program.
No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.

-15-



--------------------------------------------------------------------------------






If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be the date specified in the original Notice of
Termination. If the Board reinstates your employment or revises the original
Notice of Termination, then the original Notice of Termination shall be void and
neither its delivery nor its contents shall be deemed to constitute Good Reason.
(15).    Good Reason. You may terminate your employment for Good Reason at any
time within the twenty-four (24)-month period measured from the effective date
of a Change in Control that occurs during the Term. For purposes of the Program,
“Good Reason” shall mean:
(i)     except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in effect
on the date of the Letter Agreement, or any other action by Broadcom that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof;
(ii)     a more than fifteen percent (15%) reduction by Broadcom in your base
salary as in effect on the date of the Letter Agreement or as the same may be
increased from time-to-time during the Term;
(iii)     any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash incentive awards from the levels in effect on the date of the
Letter Agreement by more than fifteen percent (15%) in the aggregate; provided,
however, that (i) a reduction in your bonuses or cash incentive awards that is
part of a broad-based reduction in corresponding bonuses or awards for
management employees and pursuant to which your bonuses or awards s are not
reduced by a greater percentage than the reductions applicable to other
management employees and (ii) a reduction in your bonuses and other cash
incentive awards occurring as a result of your failure or Broadcom’s failure to
satisfy performance criteria applicable to such bonuses or awards shall not
constitute Good Reason;
(iv)     Broadcom’s requiring you to be based at any office or other business
location that increases the distance from your home to such office or location
by more than fifty (50) miles from the distance in effect on the date of the
Letter Agreement;
(v)     any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason); or
(vi)     any failure by Broadcom to comply with and satisfy Section (25) of this
Appendix after receipt of written notice from you of such failure and a
reasonable cure period of not less than thirty (30) days.

-16-



--------------------------------------------------------------------------------






The foregoing shall constitute an exclusive list of the events or contingencies
that may constitute Good Reason under the Program.
Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Sections (15)(ii) or
(15)(iii) and that is cured within ten (10) days of your notifying Broadcom of
such action or inaction shall not constitute Good Reason. Furthermore, no act,
occurrence or condition set forth in this Section (15) shall constitute Good
Reason if you consent in writing to such act, occurrence or condition, whether
such consent is delivered before or after the act, occurrence or condition comes
to pass.
(16).    Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
(17).    Death. Your employment shall terminate automatically upon your death.
(18).    Disability. If your Disability occurs during the Term and no reasonable
accommodation is available to permit you to continue to perform the essential
duties and responsibilities of your position, Broadcom may give you written
notice of its intention to terminate your employment. In such event, your
employment with Broadcom shall terminate effective on the 30th day after you
receive such notice (the “Disability Effective Date”), unless you resume the
performance of your duties within thirty (30) days after receipt of such notice.
For purposes of the Program, “Disability” shall mean your absence from and
inability to perform your duties with Broadcom on a full‑time basis for one
hundred eighty (180) consecutive business days as a result of incapacity due to
mental or physical illness that is (i) determined to be total and permanent by
two (2) physicians selected by Broadcom or its insurers and reasonably
acceptable to you or your legal representative and (ii) to the extent you are
eligible to participate in Broadcom’s long-term disability plan, entitles you to
the payment of long-term disability benefits from Broadcom’s long-term
disability plan commencing immediately on the Disability Effective Date.


(19).    Notice of Termination. For purposes of the Program, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision relied upon for the termination of your employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (with such
date to be not more than thirty (30) days after the giving of such notice). The
basis for termination set forth in any Notice of Termination shall constitute
the exclusive set of facts and circumstances upon which the party may rely to
attempt to demonstrate that Cause or Good Reason (as the case may be) for such
termination existed.
(20).     Date of Termination. “Date of Termination” means (i) if your
employment is terminated by Broadcom or by you for any reason other than death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (subject to the limitations set forth above in the
definition of Notice of Termination), as the case may be, and (ii) if your
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of your death or the Disability Effective Date, as
the case may be.
(21).    Separation from Service. For purposes of the Program, “Separation from
Service” means a “separation from service” from Broadcom (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section
1.409A-1(h)).
(22).     Specified Employee. For purposes of the Program, “Specified Employee”
means a “specified employee” within the meaning of Code Section 409A.


(23).    Non‑exclusivity of Rights. Except as provided in Section (12) above,
nothing in the Program shall prevent or limit your continuing or future
participation in any plan, program, policy or practice provided by Broadcom or
any of its affiliated companies during your period of employment with Broadcom
and for which you may qualify, nor, subject to Section 2 of this Appendix II,
shall anything herein limit or otherwise affect such rights as you may have
under any contract or agreement with Broadcom or any of its affiliated
companies. Amounts that are vested benefits or that you are otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with Broadcom or any other member of the Employer Group on or
subsequent to your Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Appendix II.

-17-



--------------------------------------------------------------------------------






(24).    Full Settlement.
(a)    Except as specifically set forth in this Appendix II, Broadcom’s
obligation to make the payments provided for in the Program and otherwise to
perform its obligations hereunder shall not be affected by any set‑off,
counterclaim, recoupment, defense or other claim, right or action that Broadcom
may have against you or others, except only for any advances made to you or for
taxes that Broadcom is required to withhold by law. In no event shall you be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to you under any of the provisions of the Program, and
such amounts shall not be reduced whether or not you obtain other employment.
(b)    You will not become eligible to receive any of the payments and benefits
provided under Sections 1, 2, 3 and 4 of the Program unless you execute and
deliver to Broadcom, within twenty one (21) days after your Date of Termination
(or within forty-five (45) days after such Date of Termination, to the extent
such longer period is required under applicable law), a general release in a
form acceptable to Broadcom (the “Required Release”) that (i) releases Broadcom
and its subsidiaries, officers, directors, employees, and agents from all claims
you may have relating to your employment with Broadcom and the termination of
that employment, other than claims relating to any benefits to which you become
entitled under the Program, and (ii) becomes effective in accordance with
applicable law upon the expiration of any applicable revocation period.
(25).    Successors.
(a)     The Program is personal to you and shall not be assignable by you
otherwise than by will or the laws of descent and distribution. The Program
shall inure to the benefit of and be enforceable by your legal representatives.
(b)     The Program shall inure to the benefit of and be binding upon Broadcom
and its successors and assigns.
(c)     Broadcom will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Broadcom to assume expressly and agree to perform its
obligations under the Program in the same manner and to the same extent that
Broadcom would be required to perform those obligations if no such succession
had taken place. As used in the Program, “Broadcom” shall include any successor
to its business and/or assets as aforesaid that assumes and agrees to perform
the obligations created by the Program by operation of law or otherwise.
(26).     Amendment. The Program may not be amended or modified with respect to
you other than by a written agreement executed by you and Broadcom or your and
its respective successors and legal representatives.


Initials ___



-18-

